In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-3604

L YNDA E. K ADIA,
                                                        Petitioner,
                               v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                       Respondent.


              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A99-028-214



   A RGUED S EPTEMBER 4, 2008—D ECIDED F EBRUARY 20, 2009




 Before M ANION, W OOD , and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Lynda E. Kadia, a native and
citizen of Cameroon, sought asylum, withholding of
removal and relief under the Convention Against Torture
(“CAT”). The Immigration Judge (“IJ”) denied her peti-
tions, finding that she failed to show past persecution or
a well-founded fear of future persecution within the
meaning of the Immigration and Nationality Act. Kadia
2                                            No. 07-3604

appealed to the Board of Immigration Appeals (“BIA”),
and the BIA affirmed. Kadia then petitioned this court
for review of the BIA’s decision. For the reasons that
follow, we grant her petition, vacate the BIA’s order and
remand for further proceedings consistent with this
opinion.


                      D ISCUSSION
  Kadia claims that she suffered persecution by the
Cameroon anti-gang police who believed she held sub-
versive political opinions. At the hearing before the IJ,
Kadia testified as follows: On December 10, 2006, she
heard a knock at her apartment door. When she opened
the door, two men entered. They told her that she was
under arrest and showed her an arrest warrant with her
name on it. The men were not in uniform, but in civilian
attire. Kadia asked them to identify themselves, and one
produced a badge, which indicated to her that they
were members of the Cameroon anti-gang or special
police force. They arrested her and drove for three hours
to an unfamiliar location and took her inside a building.
Kadia asked the men what she had done, and they said
she was a spy. They accused her of going to America to
give away their country’s military secrets, being a
member of the opposition party, Southern Cameroon
National Council (“SCNC”), which was planning to
overthrow the government, supporting a university
strike and sending arms to her village. They also men-
tioned a tribal chieftaincy problem between her uncle
and her brother. They beat her and whipped her for
about thirty minutes.
No. 07-3604                                              3

  According to Kadia, she was locked in a room without
windows where she was kept for eighteen days. She was
given bread, water and bananas. During that time she
was beaten and raped. Kadia, who was pregnant, began
having contractions, lower abdominal pain and bleeding.
After some period of time, her captors took her to the
Biyansi district hospital, where she was admitted and
had a miscarriage. After two days in the hospital, she
escaped.
  Kadia was a police officer, but she did not tell her
superior officers what had happened because she was
too frightened. Nor did she return to work after the
ordeal. Instead, Kadia was in hiding from the time of
her escape from the hospital until March 2, 2007, when
she left Cameroon. She had planned to leave Cameroon
in February. She changed her plans, however, because
her uncle told her that people had been to her house
looking for her and that they might still be searching
for her, so she should wait until tensions died down.
  The IJ denied Kadia’s claims on two grounds. First, he
concluded that she “failed to establish the underlying
facts of her claim by the preponderance of credible,
probative evidence. In other words, this Court does not
believe that [her] story is entirely credible.” A.R. at 82;
see also id. at 93 (“[T]he application must be denied
because the respondent has failed to meet her burden of
proof.”). The IJ also denied Kadia’s claim based on his
finding that she “failed to show that the harm she
suffered constitutes persecution” on account of a protected
ground. Id. at 82; see also id. at 93-94. He explained:
4                                                   No. 07-3604

    [T]his Court does not believe that the respondent
    has shown persecution on account of an imputed
    political opinion or that the government of Camer-
    oon is unwilling or unable to protect her from the
    threats she received from her uncle. [Kadia testi-
    fied her uncle had threatened to kill her in rela-
    tion to the chieftaincy dispute.] The respondent’s
    testimony was too weak to conclude that her deten-
    tion in December 2006 was legitimate or at the
    behest or acquiescence of a legitimate government
    force. The respondent’s inconsistent testimony, [and]
    the fact that she never sought help from her superi-
    ors in the police concerning the incident raises
    serious doubt that the harm she suffered, if true, was on
    account of an imputed political opinion and not a
    tribal issue. Thus, for this alternative reason, I
    find the respondent’s application could not be
    granted.
Id. at 94 (emphases added).
  Kadia appealed to the BIA, challenging both grounds for
the IJ’s decision. The BIA affirmed, stating: “We adopt
and affirm the decision of the Immigration Judge with
the following additions.” Id. at 2. The BIA said:
    We agree with the Immigration Judge, insofar as
    he found the respondent failed to meet her
    burden of establishing eligibility for asylum,
    withholding of removal and protection under the
    CAT, as the evidence on the record failed to suffi-
    ciently establish that the respondent was perse-
    cuted or would more likely than not be persecuted
No. 07-3604                                                  5

      on account of a protected ground, or tortured were
      she to return to Cameroon. As such, we find that
      the respondent has failed to meet her burden of
      establishing eligibility for asylum, withholding of
      removal and protection under the CAT. As we
      have found that the respondent failed to establish
      persecution on account of a protected ground, we
      need not address the Immigration Judge’s ad-
      verse credibility finding. In view of the foregoing,
      the respondent’s appeal is dismissed.
Id.
  We review the agency’s decision under “the substantial
evidence” standard. Ndonyi v. Mukasey, 541 F.3d 702, 709
(7th Cir. 2008). Under this standard, we must affirm the
agency’s decision if it is “supported by reasonable, sub-
stantial, and probative evidence on the record con-
sidered as a whole.” Id. (quotations omitted). We will
reverse “only if the evidence compels a contrary con-
clusion.” Torres v. Mukasey, 551 F.3d 616, 624 (7th Cir. 2008)
(quotations omitted). If the agency’s decision is unsup-
ported by a reasoned analysis, we must remand for
further proceedings. See Iao v. Gonzales, 400 F.3d 530, 533
(7th Cir. 2005) (holding that the agency’s opinion was
not reasoned and thus vacating and remanding for a
“rational analysis of the evidence”); Cuellar Lopez v. Gonza-
les, 427 F.3d 492, 493 (7th Cir. 2005) (remanding for clarifi-
cation where the court could not determine “on what
grounds [the BIA] affirmed the IJ’s decision”).
  The BIA’s order is insufficient because it lacks a rea-
soned analysis. It states that the BIA adopts and affirms
6                                               No. 07-3604

the IJ’s decision with, as the BIA describes them, “addi-
tions.” However, the order purports to neither adopt nor
reject the IJ’s adverse credibility finding. Perhaps it would
have been more accurate to say that the BIA was
adopting and affirming the IJ’s decision with the excep-
tion of his adverse credibility finding, which it declined
to consider.
  More fundamentally, however, the BIA’s conclusion
that it need not address the IJ’s credibility determination
cannot be squared with its finding that Kadia failed
to establish persecution on account of a protected
ground. We have defined persecution as “ ‘punishment’ or
the ‘infliction of harm’ which is administered on account
of . . . race, religion, nationality, group membership, or
political opinion” which “rise[s] above the level of mere
‘harassment.’ ” Tchemkou v. Gonzales, 495 F.3d 785, 791 (7th
Cir. 2007) (quotations and citations omitted). Kadia’s
testimony that members of the anti-gang or special police
force arrested her and detained her for eighteen days,
during which time she was beaten and raped, would
seem to establish harm above the level of mere harass-
ment. See, e.g., id. at 791-92 (concluding evidence was
sufficient to establish past persecution where alien was
beaten by Cameroonian police, detained and deprived
without food, water and sanitation facilities, forced to
clean human waste off the floor, and then hospitalized
for two weeks to recover). Furthermore, Kadia’s testi-
mony that her captors accused her of being a U.S. spy,
training in America, being a member of SCNC which was
planning to overthrow the government, supporting a
student strike, and smuggling arms into her village
No. 07-3604                                               7

would seem to show that the violence she suffered was
motivated by the political opinion her captors attributed,
rightly or wrongly, to her. See Mema v. Gonzales, 474 F.3d
412, 417 (7th Cir. 2007) (indicating that to succeed on a
claim of imputed political opinion, a petitioner must show
that her persecutors attributed a political opinion to her
and this was the motive for the persecution), and cases
cited therein. If Kadia’s story is credited, then her deten-
tion and abuse by the Cameroonian anti-gang or special
police force would seem to constitute past persecution
based on imputed political opinion.
  Thus, the BIA could not have found that Kadia failed to
show persecution on account of a protected ground
without at least implicitly adopting the IJ’s finding that
she was not entirely credible. The Attorney General’s
supplemental authority asserts that inasmuch as the
BIA did not expressly reject the IJ’s adverse credibility
finding, it adopted that finding. But this suggests that
the BIA didn’t mean what it said when it stated that it
need not address the IJ’s credibility finding. We hesitate
to find that the BIA did that which it expressly said it
declined to do.
  The First Circuit considered a similar situation in Halo
v. Gonzales, 419 F.3d 15 (1st Cir. 2005), where the IJ
denied Halo’s claims for asylum, withholding of removal
and relief under CAT on the ground that Halo was not
credible. The BIA affirmed. Though the BIA noted the IJ’s
credibility finding, it did not adopt it. Instead, the BIA
assumed that Halo was credible and found, without
explanation, that he had not shown persecution on
8                                               No. 07-3604

account of his political opinion or any other protected
ground. Id. at 16. The court stated that assuming Halo’s
testimony was true, it was unclear why he had not
shown past persecution on account of his political opinion.
Id. at 19. The court therefore vacated and remanded to
the BIA for clarification of the reasons for its conclusion.
Id. at 19-20.
  And so it is here. The BIA said that it need not address
the IJ’s adverse credibility finding, but concluded, without
explanation, that Kadia failed to establish persecution
on account of a protected ground. We cannot affirm the
BIA if the basis for its decision is unclear. See SEC v.
Chenery Corp., 332 U.S. 194, 196 (1947) (“If the administra-
tive action is to be tested by the basis upon which it
purports to rest, that basis must be set forth with such
clarity as to be understandable.”); Gebreeyesus v. Gonzales,
482 F.3d 952, 955-56 (7th Cir. 2007) (remanding where
BIA gave no reasoned explanation for its denial of a
motion to reopen removal proceedings). It is unclear to
us why Kadia’s testimony fails to establish past persecu-
tion on account of imputed political opinion. And because
the BIA could not have affirmed the IJ without adopting
his adverse credibility finding, which it said it declined to
reach, we must conclude that the BIA’s decision is unsup-
ported by a reasoned analysis. We therefore remand to
the BIA for clarification of the reasons for its decision.
This will inevitably require the BIA to address the IJ’s
adverse credibility finding.
No. 07-3604                                             9

                      C ONCLUSION
  The petition for review is G RANTED , the BIA’s order is
V ACATED, and this case is R EMANDED to the BIA for
further proceedings consistent with this opinion.




                          2-20-09